DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 4, 6, 17, 18, and 20 - 24, filed 25 February 2022, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner notes Babushkin (US 2018/0314698) does not teach away from utilizing 3D point cloud with depth data as there is no mentioning the disclosed point cloud are only 2D point cloud nor 3D point cloud or exclude depth data in the point cloud.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 6, 17, 18, and 20 - 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 17, and 21 recites “the first point cloud including depth data”.  The original specification discloses “the first point cloud” that is captured at a first time corresponds to steps 202, 204 of Figure 2 (paragraphs 30 and 31) and steps 302, 304 of Figure 3 (paragraph 37).  In steps 202, 204, 302, and 304, the captured image is used to generate a 3D point cloud (paragraph 30) and depth points are captured by using direct measurement within the image or video or infrared or LIDAR scanner (paragraph 31) and that point cloud is a list of pixels coordinates coupled with depth data.  There is no support that the first point cloud include depth data as the disclosed point cloud and the disclosed depth data are independent from each other.  Though, the original specification does disclose for step 206 “using depth data from the calculated or measured point cloud” and “as the point cloud (and thus associated depth data)” (paragraph 32) and “depth data, such as is obtainable from a point cloud” (paragraph 34), it implies that the point cloud does not have depth data but the depth data is calculated from the point cloud, thus the point cloud still does not include depth data but the depth data is extracted out from the point cloud through measurements and algorithms.  Therefore, the point cloud and the measured and calculated depth data are independent from each other.  
Claims 1 and 17 recites “the second point cloud including depth data”.  The original specification discloses “the second point cloud” that is captured at a second time corresponds to steps 308 of Figure 3 (paragraph 40).  The specification discloses 3D point cloud is expressed in an x-y-z coordinate system, however there is not mentioning of depth data or specifically 3D point cloud includes depth data.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6, 17, 18, 20, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 17 recite the limitation "depth data" associated to both the first point cloud and the second point cloud.  It is unclear to one of ordinary skill in the art if the both mentions of “depth data” are the same depth data are different depth data corresponding to the different point clouds.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 – 5, 17 – 19, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babushkin (US 2018/0314698) in view of Gyorfi et al. (US 2010/0194782) and Lei et al. (US 2020/0125830).  
Regarding independent claim 1, Babushkin teaches a method (Figures 8 and 9), comprising: 
receiving, from a first device by a server at a first time (paragraph 40: client device 100 is representative of a plurality of client devices that may be coupled to the network 706), first location and location data associated with a first image (paragraph 27: the object search application 709 allows users to upload files to the data store 713, link the file to one or more objects 113; paragraph 33: the media file record 719 include one or more locations 741 linked to or associated with the media file 736 and file data 743), the first location data comprised of a first point cloud calculated for the first image (paragraph 29: the object record 716 includes an object identifier 726, object data 729, and one or more point clouds 733);  
receiving, from a second device by the server at a second time (paragraph 40: client device 100 is representative of a plurality of client devices that may be coupled to the network 706), second location data associated with a second image (paragraph 47: media file records 719 within a predefined distance of the current location of the client device 100), the second location data comprised of a second point cloud calculated for the second image (paragraph 44: the object search application 709 then uses one or more computer vision techniques to recognize individual objects 113 within the media file 736 and generate a corresponding point cloud 733 for each identified object 113); 
correlating the first point cloud with the second point cloud (paragraph 44: the object search application 709 then searches the object records 716 within the data store 713 to determine whether any object records 716 include a point cloud 733 that matches one or more of the point clouds 733 generated from the media file 736); and 
transmitting, by the server at a second time, the AR object (paragraph 18 and Figure 2: one or more user interface elements 109 (e.g., balloons, hyperlinks, buttons, or other user interface elements) are displayed identifying various objects 113 present within the first media file) when the first point cloud correlates to the second point cloud (paragraph 44: the object search application 709 then searches the object records 716 within the data store 713 to determine whether any object records 716 include a point cloud 733 that matches one or more of the point clouds 733 generated from the media file 736).  
Babushkin does not expressly disclose receiving, by the server at the first time, an augmented reality (AR) object placed within the first image by reference to the first point cloud; storing, by the server, the AR object and first location data associated with the first image, however Babushkin does disclose one or more user interface elements 109 (e.g., balloons, hyperlinks, buttons, or other user interface elements) are displayed identifying various objects 113 present within the first media file (paragraph 18 and Figure 2).  Examiner notes that the user interface elements 109 are sent to the client device, thus the user interface elements 109 are stored on the server and transmitted to the client once the various objects 113 are identified.  Regardless, Gyorfi discloses a user has created virtual graffiti 203 that states, “Joe, try the porter” and has attached this virtual graffiti to the location of the door (paragraph 27),  if the user wants to place a virtual message on the top of an object, the user must identify the location of the point on top of the object where the message will be left, and then sends this location with the virtual object and its associated content (i.e., a beer stein with the text message "try the porter" applied to the southward facing side of the stein) to the server (paragraph 31), and global object manager 301 will receive virtual graffiti from any device 105-109 wishing to store virtual graffiti on server 101 (paragraph 32).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Babushkin's system to utilize the creation and placement of AR objects at a location by a first user and based on matching location and detection of a real world feature, to display said AR objects at a location to a second user, as taught by Gyorfi, where the matching of location and detection of a real world feature is done by matching point cloud data from a user device with recorded point cloud data on a server, as taught by Babushkin.  One would be motivated to do so because this would allow a social collaboration platform between multiple users that allow said multiple users to share AR objects/messages to each other by being at the same location viewing the same real world feature at different times.
Babushkin does not expressly disclose the first point cloud including depth data and the second point cloud including depth data.  Lei discloses a three-dimensional point cloud of the object is compared to a three-dimensional point cloud of a candidate from a dataset to determine a first confidence score at 102 (paragraph 11), wherein colored-depth point cloud data is captured (paragraph 15).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Babushkin's system to capture colored depth image as point cloud, as taught by Lei.  One would be motivated to do so because this would this would help determine matching of query image to objects stored in a database relating to augmented reality application (paragraphs 7 and 11).  

Regarding dependent claim 3, Babushkin teaches wherein capturing the first location data associated with the first image further comprises detecting one or more objects in the first image (paragraph 18 and Figure 2: one or more user interface elements 109 (e.g., balloons, hyperlinks, buttons, or other user interface elements) are displayed identifying various objects 113 present within the first media file).  

Regarding dependent claim 4, Babushkin does not expressly disclose wherein capturing the first location data associated with the first image further comprises determining an orientation of a camera capturing the first image.  Gyorfi discloses the device's position and its orientation are used to define a viewpoint into the virtual world also in virtual coordinates (paragraph 30).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Babushkin’s system to determine device position and orientation when placing an AR object on the real world feature.  One would be motivated to do so because this would help correctly display the AR object as intended by the creator of the AR object.  

Regarding dependent claim 5, Babushkin teaches wherein the point cloud from the first image is a first point cloud (paragraphs 29 and 33: the media file record 719 include one or more locations 741 linked to or associated with the media file 736 and file data 743, wherein the object record 716 includes an object identifier 726, object data 729, and one or more point clouds 733), location data associated with the second image comprises a second point cloud (paragraphs 44 and 47: the object search application 709 then uses one or more computer vision techniques to recognize individual objects 113 within the media file 736 and generate a corresponding point cloud 733 for each identified object 113, wherein media file records 719 within a predefined distance of the current location of the client device 100), and the method further comprises correlating the first point cloud with the second point cloud (paragraph 44: the object search application 709 then searches the object records 716 within the data store 713 to determine whether any object records 716 include a point cloud 733 that matches one or more of the point clouds 733 generated from the media file 736).  

Regarding dependent claim 19, Babushkin does not expressly disclose wherein: receiving the location data associated with the first image comprises receiving, by the server at the first time, the location data from a first device; and receiving the location data associated with the second image comprises receiving, by the server at the second time, the location data from a second device, however Babushkin does disclose the object search application 709 allows users to upload files to the data store 713, link the file to one or more objects 113 (paragraph 27) and media file records 719 within a predefined distance of the current location of the client device 100 (paragraph 47).  Gyorfi discloses the user specifies that the message be available for a particular user, when the particular user arrives at the bar and is within range of the message, he will see the message from his location (and, therefore, his viewpoint) and the user device comprises augmented reality system 415, location circuitry 409, database 407, logic circuitry 405, transmitter 411, receiver 413, and user interface 417 (paragraphs 31 and 34).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Babushkin's system of utilizing the locations of the devices at when the stored recorded media was recorded at the time it was recorded and when the query to identify an object from an image at the same location from a different device at a different time.  One would be motivated to do so because this would help provide accuracy of position and orientation data of recorded media of the real world feature and help quickly search and filter out related AR content of the real world feature.  

Regarding independent claim 17, Babushkin teaches a non-transitory computer readable medium (CRM) containing instructions (Claim 15) that when executed by an apparatus, cause the apparatus to: 
capture, at a first time, a first image at a location and first location data associated with a first image (paragraph 27: the object search application 709 allows users to upload files to the data store 713, link the file to one or more objects 113; paragraph 33: the media file record 719 include one or more locations 741 linked to or associated with the media file 736 and file data 743), the first location data comprised of a first point cloud calculated for the first image (paragraph 29: the object record 716 includes an object identifier 726, object data 729, and one or more point clouds 733);  
capture, at a second time, a second image at the location and second location data associated with a second image (paragraph 47: media file records 719 within a predefined distance of the current location of the client device 100), the second location data comprised of a second point cloud calculated for the second image (paragraph 44: the object search application 709 then uses one or more computer vision techniques to recognize individual objects 113 within the media file 736 and generate a corresponding point cloud 733 for each identified object 113); 
transmit, to the remote server at a second time, the second location data (paragraph 47: media file records 719 within a predefined distance of the current location of the client device 100); 
receive, from the remote server, the AR object (paragraph 18 and Figure 2: one or more user interface elements 109 (e.g., balloons, hyperlinks, buttons, or other user interface elements) are displayed identifying various objects 113 present within the first media file) when the first point cloud correlates to the second point cloud (paragraph 44: the object search application 709 then searches the object records 716 within the data store 713 to determine whether any object records 716 include a point cloud 733 that matches one or more of the point clouds 733 generated from the media file 736).  
Babushkin does not expressly disclose place an augmented reality (AR) object in a first image location within the first image with reference to the first point cloud; transmit, to a remote server, the AR object associated with the first image; and place the AR object into the second image at a second location that corresponds to the first image location, however Babushkin does disclose one or more user interface elements 109 (e.g., balloons, hyperlinks, buttons, or other user interface elements) are displayed identifying various objects 113 present within the first media file (paragraph 18 and Figure 2).  Examiner notes that the user interface elements 109 are sent to the client device, thus the user interface elements 109 are stored on the server and transmitted to the client once the various objects 113 are identified.  Regardless, Gyorfi discloses a user has created virtual graffiti 203 that states, “Joe, try the porter” and has attached this virtual graffiti to the location of the door (paragraph 27),  if the user wants to place a virtual message on the top of an object, the user must identify the location of the point on top of the object where the message will be left, and then sends this location with the virtual object and its associated content (i.e., a beer stein with the text message "try the porter" applied to the southward facing side of the stein) to the server (paragraph 31), and global object manager 301 will receive virtual graffiti from any device 105-109 wishing to store virtual graffiti on server 101 (paragraph 32).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Babushkin's system to utilize the creation and placement of AR objects at a location by a first user and based on matching location and detection of a real world feature, to display said AR objects at a location to a second user, as taught by Gyorfi, where the matching of location and detection of a real world feature is done by matching point cloud data from a user device with recorded point cloud data on a server, as taught by Babushkin.  One would be motivated to do so because this would allow a social collaboration platform between multiple users that allow said multiple users to share AR objects/messages to each other by being at the same location viewing the same real world feature at different times.    

Regarding dependent claim 18, Babushkin teaches wherein the first image and second image are videos (paragraph 16: media files or data streams (e.g., images, video, text, etc.)).  

Regarding independent claim 21, Babushkin teaches a non-transitory computer readable medium (CRM) containing instructions that, when executed by an apparatus (Claim 15), cause the apparatus to: 
capture an image at a location and first location data associated with the image (paragraph 47: media file records 719 within a predefined distance of the current location of the client device 100), the first location data comprised of a first point cloud calculated for the first image (paragraph 44: the object search application 709 then uses one or more computer vision techniques to recognize individual objects 113 within the media file 736 and generate a corresponding point cloud 733 for each identified object 113); 
transmit, to a remote server, the first location data (paragraph 47: media file records 719 within a predefined distance of the current location of the client device 100); 
receive, from the remote server, an augmented reality (AR) object (paragraph 18 and Figure 2: one or more user interface elements 109 (e.g., balloons, hyperlinks, buttons, or other user interface elements) are displayed identifying various objects 113 present within the first media file) and an AR object location when the first point cloud correlates to a second point cloud (paragraph 44: the object search application 709 then searches the object records 716 within the data store 713 to determine whether any object records 716 include a point cloud 733 that matches one or more of the point clouds 733 generated from the media file 736) stored on the server captured prior to the capture of the image (paragraph 27: the object search application 709 allows users to upload files to the data store 713, link the file to one or more objects 113; paragraph 33: the media file record 719 include one or more locations 741 linked to or associated with the media file 736 and file data 743), the second point cloud corresponding to a second location data stored on the server paragraph 33: the media file record 719 include one or more locations 741 linked to or associated with the media file 736 and file data 743).  
Babushkin does not expressly disclose receive, from the remote server, an AR object location, the second location data including the AR object location; and place the AR object into the image at the AR object location within the first location data, however Babushkin does disclose one or more user interface elements 109 (e.g., balloons, hyperlinks, buttons, or other user interface elements) are displayed identifying various objects 113 present within the first media file (paragraph 18 and Figure 2).  Examiner notes that the user interface elements 109 are sent to the client device, thus the user interface elements 109 are stored on the server and transmitted to the client once the various objects 113 are identified.  Regardless, Gyorfi discloses a user has created virtual graffiti 203 that states, “Joe, try the porter” and has attached this virtual graffiti to the location of the door (paragraph 27),  if the user wants to place a virtual message on the top of an object, the user must identify the location of the point on top of the object where the message will be left, and then sends this location with the virtual object and its associated content (i.e., a beer stein with the text message "try the porter" applied to the southward facing side of the stein) to the server (paragraph 31), and global object manager 301 will receive virtual graffiti from any device 105-109 wishing to store virtual graffiti on server 101 (paragraph 32).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Babushkin's system to utilize the creation and placement of AR objects at a location by a first user and based on matching location and detection of a real world feature, to display said AR objects at a location to a second user, as taught by Gyorfi, where the matching of location and detection of a real world feature is done by matching point cloud data from a user device with recorded point cloud data on a server, as taught by Babushkin.  One would be motivated to do so because this would allow a social collaboration platform between multiple users that allow said multiple users to share AR objects/messages to each other by being at the same location viewing the same real world feature at different times.  

Regarding dependent claim 22, Babushkin does not expressly disclose wherein the apparatus is a first mobile device, and the AR object and first image location are initially generated on a second mobile device.  Gyorfi discloses a user has created virtual graffiti 203 that states, “Joe, try the porter” and has attached this virtual graffiti to the location of the door, and global object manager 301 will receive virtual graffiti from any device 105-109 wishing to store virtual graffiti on server 101 (paragraphs 27 and 32).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Babushkin's system of utilizing mobile devices for users to create and upload AR objects at a location to different users with different mobile devices at the same location at different times.  One would be motivated to do so because this would help provide social media connections of sharing AR contents.  

Claims 6 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babushkin (US 2018/0314698) in view of Gyorfi et al. (US 2010/0194782) and Kellogg et al. (US 2019/0026948).  
Regarding dependent claim 6, Babushkin does not expressly disclose wherein placing the AR object into the second image comprises placing the AR object into the second image with reference to the second point cloud.  Kellogg discloses based on the match of the 3D point clouds, the processing system 104 can render corresponding AR content and cause the AR device 102 to overlay or otherwise superimpose the AR content on a user’s view (paragraph 19).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Babushkin's system to utilize the point cloud data for placing the AR object in the client’s device camera view.  One would be motivated to do so because this would allow better accuracy of the placement of the AR object on the real world feature.  

Regarding dependent claim 24, Babushkin does not expressly disclose wherein correlating the first point cloud with the second point cloud comprises comparing a first anchor point identified from the first point cloud with a second anchor point identified from the second point cloud.  Kellogg discloses the AR system 100 generates 2D point cloud corresponding to target frame/images (paragraph 35) and generate 3D point cloud corresponding to the target frames based at least in on the 2D point cloud by matching the 2D feature points with the corresponding 3D feature points (paragraph 36), and based on the match of the 3D point clouds, the processing system 104 can render corresponding AR content and cause the AR device 102 to overlay or otherwise superimpose the AR content on a user’s view (paragraph 19).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Babushkin's system to utilize feature points for matching 3D point clouds.  One would be motivated to do so because this would help improve accuracy to better match to other 3D point clouds.  

Claims 20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babushkin (US 2018/0314698) in view of Gyorfi et al. (US 2010/0194782) and Lam (US 2020/0050259).  
Regarding dependent claim 20, Babushkin does not expressly disclose receiving, by the server at a third time, an update to a position and configuration of the AR object, and storing, by the server, the updated position and configuration of the AR object, however Babushkin does disclose multiple viewpoint images with multiple point cloud data are recorded (paragraph 32) and one or more user interface elements 109 (e.g., balloons, hyperlinks, buttons, or other user interface elements) are displayed identifying various objects 113 present within the first media file (paragraph 18 and Figure 2).   Lam discloses the electronic device updates the position of the graphical object representing the virtual object based on the user gesture and/or replaces the display of the graphical object with a different graphical object (paragraph 51).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Babushkin's system to achieve a predictable result to allow perspective and orientation of the interface elements 109 to change by using user inputs/gestures to match the relative perspective of the client device, as taught by Lam, and the result would have been predictable.  

Regarding dependent claim 23, Babushkin does not expressly disclose to modify the position and an orientation of the AR object, and to transmit, to the remote server, the modified position and orientation of the AR object, however Babushkin does disclose multiple viewpoint images with multiple point cloud data are recorded (paragraph 32) and one or more user interface elements 109 (e.g., balloons, hyperlinks, buttons, or other user interface elements) are displayed identifying various objects 113 present within the first media file (paragraph 18 and Figure 2).  Lam discloses the electronic device updates the position of the graphical object representing the virtual object based on the user gesture and/or replaces the display of the graphical object with a different graphical object (paragraph 51).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Babushkin's system to achieve a predictable result to allow perspective and orientation of the interface elements 109 to change by using user inputs/gestures to match the relative perspective of the client device, as taught by Lam, and the result would have been predictable.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078.  The examiner can normally be reached on 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY J CHOW/Primary Examiner, Art Unit 2612